Warner, Chief Justice,
dissenting:
When the Act of 1869 was passed, the plaintiff’s action on the note now sued on, was pending against the defendant, but? for some cause, was subsequently dismissed, and the present action was commenced in six months from the dismissal of the former action. As the law then stood, the plaintiff had the clear legal right to recommence his action within six months from the time of the dismissal thereof. Does the Act of 1869 deprive him of that right? The fourth section of the Act of 1869 declares, “that all actions on promissory notes made prior to the 1st of June, 1865, not now barred, shall be'brought by the 1st of January, 1870, or the right of the party plaintiff, and all right of action for its enforcement, shall be forever barred.” The Act of 1869 is an Act in relation to the statute of limitations. It is a cardinal rule in the construction of statutes relating to the same subject matter, so to construe them, if possible, that the whole may stand, ut res magis valeat quam pereat is the maxim of the law. It is also an established rule of construction that statutes in pari materia, must be construed in reference to each other. Applying these living principles of the common law to the construction of the Act of 1869, and the Act of 1847, substantially embodied in the 2881st section of the Code, does the Act of 1869 repeal, or take away the right of a party plaintiff to recommence his action within six months, commenced within time, which has been dismissed? What was the subject matter of the fourth section of the Act of 1869 ? The subject matter was to require all actions on notes made prior to the 1st of June, 1865, to be brought by the 1st of January, 1870, or the right of the party plaintiff, and his right of action should be forever barred. The subject matter of the Act, was to shorten the jDeriod of the statute of limitations in relation to a particular class of contracts. But there is nothing in that Act which deprives the plaintiff who commenced his action within the time prescribed by it, and whose action should be dismissed, from the privilege of recommencing it once, as provided in *344the 2881st section of the Code. There are no negative words in the Act of 1869, which takes away that right. There is nothing in the Act of 1869 in conflict with that right, and therefore the repealing clause of that Act does not affect it. The Act of 1869 can have its full force and operation as the other acts of limitation on the statute book, and plaintiffs have the same right to recommence their actions once, under that statute of limitations when dismissed, if commenced in time, as under any other statute of limitations; they all limit the time within which suits shall be commenced, but have the privilege, if the action is commenced in time and is dismissed, to recommence it once within six months. This general law of the Code is as applicable to actions commenced under the statute of limitations of 1869, as any other statute of limitations. It is said that because the fourth section of the Act of 1869 declares that all contracts made since the 1st of June, 1865, shall be controlled and governed by the limitation laws as set forth in the Code, that, therefore, the right to recommence when the action has been dismissed within six months, is taken away. If it is, it is by implication only, and the Courts do not favor the repeal of statutes by implication ; construing the statutes of limitation together, including the Act of 1869, there is nothing in it which repeals, or is in conflict with that section of the Code, which authorizes a plaintiff who has commenced his suit within the time prescribed, and his action has been dismissed, from recommencing the same within six months. All the Acts can stand and have the effect intended. The Act of 1847, embodied in the Code, was not intended to excuse parties from suing within the time prescribed by law, but when they had done so, and the action had been non-suited, discontinued, or dismissed, it conferred the privilege of commencing another suit within six months thereafter, and that privilege is as applicable to the statute of limitations of 1869 as to any other statute of limitations, and there are no words in that statute which negative or are in conflict with that right, and not being in conflict with it, the repealing clause cannot have the effect to take it away from the plaintiff *345in this «ase. I am, therefore, of the opinion that the judgment of the Court below should be reversed.